Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/12/21, Applicant amended no claims, canceled claims 1-19, and added new claims 20-38.  Claims 20-38 are presented for examination.

Allowable Subject Matter
Claims 34-38 are allowed.
Claims 21, 25, and 32-33, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
	Claims 20, 26, and 34 are objected to because of the following informalities: the fourth limitation in each claim recites “making a call to the database function specified in the media URL and with any parameters specified in the media URL and with the dynamic client values,” but the first limitation in each claim recites “dynamic values,” creating an antecedent basis issue.
	Claim 36 is objected to because of the following informality: this claim recites “the medial URL” but there is no prior reciting of a medial URL in this claim and the first limitation in claim 34 recites “a media URL,” creating an antecedent basis issue.

Obviousness Type Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,740,779. Also, claims 1, 3-5, 7-8, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-7 of U.S. Patent No. 10,489,467. Amendments to claims 20, 26, and 34 recite "receiving an HTTP request for BLOB data from a web client, wherein the HTTP request includes a media URL and dynamic values, generated at the time of the request, specific to the web client," and neither the '779 patent nor the '467 patent explicitly recite that dynamic values arte generated at the time of the request.  Sanno (US 20130167214) teaches this with a HTTP request where a token value is generated at the time of the request (paragraph 0102).  It would have been obvious at the time of the '779 and '467 patents to have combined this function of generating values at request to conserve the memory otherwise required to store said values if they were generated at a time prior to the request.  See chart below.
Instant Application claim
‘779 Patent claim
‘467 Patent claim
20

1
22

2
23

3
24

4
26
8
1
27
9
1
28
10


11
23
30

7
31

6


Response to Applicant’s Remarks
	Regarding objection to claim 7, now claim 26, for antecedent basis of “the medial URL,” said objection remains outstanding.  Regarding objections to claims 7-10, 13, and 15-16, now 26-29, 32, and 34-36, respectively, for antecedent basis of “the media URL,” in view of amendments reciting a media URL in claim 26, these objections are withdrawn.  Regarding rejections of claims 1-10 and 13-16, now claims 20-29 and 32-35, respectively, under 35 U.S.C> 102 by James, Applicant’s amendments overcome James’ teachings, in particular that the dynamic values are generated at the time of the HTTP request.  Regarding rejections of claims 1, 3-5, and 7-12, now claims 20, 22-24, and 26-31, respectively, for Obviousness Type Double Patenting, Applicant filed a Terminal Disclaimer 11/12/21 for the ‘779 and ‘467 patents.  However, said Terminal Disclaimer was not approved by the office because it was reviewed prior to the requisite Power of Attorney also filed 11/12/21 was itself approved.  Examiner spoke with Applicant Bryan Fibel on 1/31/22 regarding amendments to the above objections and refiling the Terminal Disclaimer to allow the claims, as said Terminal Disclaimer would be approved now.  Examiner gave a deadline of COB 2/3/22 and thus issues this final action today.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/4/22